Case 1:19-cv-20474-JJO Document 14 Entered on FLSD Docket 02/12/2019 Page 1 of 7




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION

 EMILIA BEATRIZ ARGUETA MELENDEZ,
 An individual,

        Plaintiff,
                                                        CASE NO. 19-20474-CV-O’SULLIVAN
 Vs

 USA ORCHATA INC a/k/a LA CASITA
 SALVADORENA, a corporation,
 SALOME Y BONILLA, an individual,
 SANTIAGO CHAVEZ, an individual,

       Defendants.
 ______________________________________/

                     DEFENDANTS’ ANSWER, AFFIRMATIVE DEFENSES

        Defendants, USA ORCHATA INC a/k/a LA CASITA SALVADORENA, a corporation,

 SALOME Y BONILLA (“BONILLA”) and SANTIAGO CHAVEZ (“CHAVEZ”), collectively

 referred to as “Defendants”, by and through their undersigned counsel, file this Answer, Affirmative

 Defenses to Plaintiff’s Complaint, and state as follows:

        1.      With regard to paragraph 1 of the Complaint, Defendants deny Plaintiff is entitled to

 any relief and demand strict proof thereof.

        2.      With regard to paragraph 2 of the Complaint, Defendants lack sufficient knowledge

 to form a belief as to the truth or falsity of the allegations contained in this paragraph and, on that

 basis, denies the allegations.

        3.      With regard to paragraph 3 of the Complaint, the allegations contained in this

 paragraph are admitted.

        4.      With regard to paragraph 4 of the Complaint, the allegations contained in this

 paragraph are admitted.
Case 1:19-cv-20474-JJO Document 14 Entered on FLSD Docket 02/12/2019 Page 2 of 7




           5.    With regard to paragraph 5 of the Complaint, the allegations contained in this

 paragraph are admitted.

           6.    With regard to paragraph 6 of the Complaint, Defendants deny the allegations

 contained in this paragraph and demand strict proof thereof.

           7.    With regard to paragraph 7 of the Complaint, Defendants deny the allegations

 contained in this paragraph and demand strict proof thereof.



                    COUNT I, FEDERAL OVERTIME WAGE VIOLATION

           8.    With regard to paragraph 8 of the Complaint, Defendants admit that Plaintiff is

 attempting to assert a claim under the Fair Labor Standards Act, as amended, (“FLSA”) but deny

 the remaining allegations contained in this paragraph and demand strict proof thereof.

           9.    With regard to paragraph 9 of the Complaint, Defendants admit that this Court has

 jurisdiction as Plaintiff is attempting to assert a claim under the Fair Labor Standards Act. But,

 Defendants deny Plaintiff is entitled to any relief.

           10.   With regard to paragraph 10 of the Complaint, Defendants state that 29 U.S.C. §207

 (a) (1) speaks for itself and any allegations that deviate or contradict the language of the statute are

 denied.

           11.   With regard to paragraph 11 of the Complaint, Defendants deny the allegation

 contained in this paragraph and demand strict proof thereof.

           12.   With regard to paragraph 12 of the Complaint, Defendants deny the allegations

 contained in this paragraph and demand strict proof thereof.

           13.   With regard to paragraph 13 of the Complaint, Defendants deny the allegations

 contained in this paragraph and demand strict proof thereof.
Case 1:19-cv-20474-JJO Document 14 Entered on FLSD Docket 02/12/2019 Page 3 of 7




         14.      With regard to paragraph 14 of the Complaint, Defendants deny the allegations

 contained in this paragraph.

         15.      With regard to paragraph 15 of the Complaint, Defendants deny the allegations

 contained in this paragraph.

         16.      With regard to paragraph 16 of the Complaint, Defendants deny the allegations

 contained in this paragraph and demand strict proof thereof.

         17.      With regard to paragraph 17 of the Complaint, Defendants deny the allegations

 contained in this paragraph and demand strict proof thereof.



                   COUNT III. FLORIDA MINIMUM WAGE VIOLATION AGAINST
                           DEFENDANTS, JOINTLY AND SEVERALLY

         Defendants through Counsel and re-adopts their Answer to paragraphs 1-17 above and

 further state:

         18.      With regard to paragraph 18 of the Complaint, Defendants state that Florida Statute

 §448.110(3) speaks for itself and to the extent that the allegations contained in this paragraph

 deviates or contradicts the language of the Statute, Defendants deny the said allegations.

         19.      With regard to paragraph 19 of the Complaint, Defendants state that Florida Statute

 §448.110 (4)(a) speaks for itself and to the extent that the allegations contained in this paragraph

 deviates or contradicts the language of the Statute, Defendants deny the said allegations.

         20.      With regard to paragraph 20 of the Complaint, Defendants state that Fed.R.Civ.P.

 5(b) (1) speaks for itself and to the extent that the allegations contained in this paragraph deviates or

 contracts the language of the Rule, Defendants deny the said allegations.

         21.      With regard to paragraph 21 of the Complaint, Defendants deny the allegations

 contained in this paragraph and demand strict proof thereof.
Case 1:19-cv-20474-JJO Document 14 Entered on FLSD Docket 02/12/2019 Page 4 of 7




        22.     With regard to paragraph 22 of the Complaint, Defendants admit receiving a letter of

 November 27, 2018.

        23.     With regard to paragraph 23 of the Complaint, Defendants state that Florida

 Statute §448.110(6)(b) speaks for itself; and to the extent that the allegations contained in this

 paragraph contradicts or deviates from the language of the Statute, Defendants deny the said

 allegations.

        24.     With regard to paragraph 24 of the Complaint, this paragraph does not contained

 any allegations against the Defendants; and, therefore, it does not require an answer. To the

 extent that an answer is required, Defendants admit that on January 1, 2018, the Florida

 minimum wage was increased to 8:25/hr and deny the remaining allegations contained in this

 paragraph.

        25.     With regard to paragraph 25 of the Complaint, the Defendants deny the

 allegations contained in this paragraph and demand strict proof.

        26.     With regard to paragraph 26 of the Complaint, the Defendants deny the

 allegations contained in this paragraph and demand strict proof.

        27.     With regard to paragraph 27 of the Complaint, the Defendants deny the

 allegations contained in this paragraph and demand strict proof.

        28.     With regard to paragraph 28 of the Complaint, the Defendants deny the

 allegations contained in this paragraph and demand strict proof.

        29.     With regard to paragraph 29 of the Complaint, the Defendants deny the

 allegations contained in this paragraph and demand strict proof.

        30.     With regard to paragraph 30 of the Complaint, the Defendants deny the

 allegations contained in this paragraph and demand strict proof.
Case 1:19-cv-20474-JJO Document 14 Entered on FLSD Docket 02/12/2019 Page 5 of 7




                                     AFFIRMATIVE DEFENSES

                                           FIRST DEFENSE

         Defendants do not fall under the enterprise coverage of the FLSA. Specifically, Defendants

 do not have employees that are engaged in commerce or in the production of goods for commerce,

 or in the production of goods for commerce, or are employed in an enterprise engaged in commerce

 or in the production of goods for commerce. See 29 U.S.C. § 207 (a) (1) and §203(s) (1) (A).

                                          SECOND DEFENSE

         Defendants at all times acted in good faith and with reasonable grounds for believing that

 they had not violated Florida Statute §448.110 or Federal law. 29 U.S.C. §254

                                          THIRD DEFENSE

         Defendants have no knowledge of, nor should they have had knowledge of, any alleged

 uncompensated work by the Plaintiff, and Defendants did not authorize, require, request, suffer, or

 permit such activity by the Plaintiff.

                                          FOURTH DEFENSE

         The Complaint, and each cause of action thereof, is barred because Plaintiff failed to notify

 Defendants of the alleged statutory violations at the time such violations allegedly occurred, which

 prevented Defendants from taking any action to remedy such alleged violations.

                                          FIFTH DEFENSE

         Defendants, as employer, was entitled to take a tip credit to satisfy its minimum wage

 obligations because Plaintiff was a tipped employee; Defendant informed the Plaintiff of the tip-

 credit provision and Plaintiff voluntarily chose to share tips with an otherwise eligible employee and

 the tip-sharing was done without coercion by the Defendants.
Case 1:19-cv-20474-JJO Document 14 Entered on FLSD Docket 02/12/2019 Page 6 of 7




                                         SIXTH DEFENSE

        Plaintiff’s claims are barred by the provision of Section 11 of the Portal to Portal Act, 29

 U.S.C. §260, because the acts or omissions complained of were done in good faith and with

 reasonable grounds for believing that the acts or omissions were not in violation of the FLSA.

                                        SEVENTH DEFENSE

        Plaintiff is not an adequate representative for the putative class because they are not

 similarly situated to other workers.



 RESERVATION OF RIGHTS TO ALLEGE OTHER AFFIRMATIVE DEFENSES:

        Defendants assert the right to assert any additional defenses that are supported by

 information or facts obtained through discovery or other means during this case and expressly

 reserve the right to amend their Answer to assert such additional affirmative defenses.

        WHEREFORE, Defendants respectfully requests that judgment be entered in their favor

 and for an award of costs, attorney’s fees, and such other relief as this Court deems appropriate.



 Dated: February 12, 2018                      Respectfully submitted,

                                               /s/ Z. Suzanne Arbide, Esq.
                                               Z.SUZANNE ARBIDE, ESQ.
                                               Florida Bar No. 151520
                                               Law Offices of Glantz & Glantz, P.A.
                                               7951 S.W. 6th Street, Suite 200
                                               Plantation, Florida 33324
                                               Telephone No. (954) 424-1200
                                               litigation@glantzlaw.com

                                               Counsel for Defendants
Case 1:19-cv-20474-JJO Document 14 Entered on FLSD Docket 02/12/2019 Page 7 of 7




                                 CERTIFICATE OF SERVICE

         I hereby certify that I electronically filed the foregoing document with the Clerk of Court

 using CM/ECF. I also certify that the foregoing document is being served this day on counsel of

 record via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

 authorized manner for those counsel or parties who are not authorized to receive electronically

 Notices of Electronic Filing to: nstar.zidellpa@gmail.com to: Natalie Staroschak, Esq of J.H.

 Zidell, PA, 300-71st Street, Suite 605, Miami Beach, FL 33141, on this 12th day of February

 2019.

                                              /s/ Z. Suzanne Arbide, Esq.
                                              Z.SUZANNE ARBIDE, ESQ.
                                              Florida Bar No. 151520
                                              Law Offices of Glantz & Glantz, P.A.
